10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 81 Filed 02/03/20 Page 1 of5
FILED = =~ RECEIVED |

ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

FEB - 6 2020

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY
IN THE UNITED STATES DISTRICT COURT

 

 

 

DISTRICT OF NEVADA

SONOMA SPRINGS LIMITED Case No.: 3:18-CV-0021-LRH-CLB
PARTNERSHIP, a Nevada limited partnership,
and SONOMA SPRINGS ASSOCIATES, LLC,
a Nevada limited liability company,

Plaintiffs, STIPULATION AND ORDER TO
REOPEN OR FURTHER EXTEND
Vv. DISCOVERY FOR LIMITED PURPOSES

AND TO EXTEND DEADLINE FOR
FIDELITY AND DEPOSIT COMPANY OF
MARYLAND, a Maryland Corporation and PROPOSED JOINT PRETRIAL ORDER

ZURICH AMERICAN INSURANCE

THIRD REQUEST
COMPANY, a Maryland Corporation and DOES ( Q )
1-20, inclusive,

Defendants.

 

 

Plaintiffs, SONOMA SPRINGS LIMITED PARTNERSHIP and SONOMA SPRINGS
ASSOCIATES, LLC, (hereinafter collectively “Plaintiffs”), by and through their counsel of
record, JAMES W. PUZEY, ESQ. and AUDREY DAMONTE, ESQ., of HOLLEY DRIGGS
WALCH FINE PUZEY STEIN & THOMPSON, and Defendants, FIDELITY AND DEPOSIT
COMPANY OF MARYLAND and ZURICH AMERICAN INSURANCE COMPANY',
(hereinafter collectively “Defendants”) by and through their counsel of record, DAVID
SLAUGHTER, ESQ., of SNOW CHRISTENSEN & MARTINEAU, agree and jointly move this

Court, pursuant to Rule 6(b)(1)(A) and Local Rule 7-1, to extend the deadline to file a proposed

 

' The parties have agreed to substitute Zurich American Insurance Company for “Zurich American
Insurance Company of Illinois,” misidentified in the complaint and subsequent pleadings.

-l-

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 81 Filed 02/03/20 Page 2 of 5

joint Pretrial Order in compliance with Local Rules 16-3 and 16-4 (“ Pretrial Order”) from
February 14, 2020 to May 15, 2020. (The Court earlier approved the parties’ stipulations to reopen
discovery for limited purposes and to extend the deadline for the proposed joint Pretrial Order.
(ECF Nos. 78 and 80). Additional depositions are or will be scheduled and several subpoena duces
tecum have been or will be served in the related State Court Case more particularly discussed
below, during the period of extended discovery. Consequently, the parties reasonably require
additional time to properly and accurately identify all of the factual and legal issues, exhibits and
witnesses (and any objections thereto) that are required to be included in the proposed joint Pretrial
Order.

As the Court is aware, there is a Sixth Judicial District Court (Nevada) case between the
contractor Ascent Construction, Inc. (Plaintiff/Counterdefendant) and Sonoma Springs Limited
Partnership (Defendant/Counterclaimant) Sonoma Springs Associates, LLC (Defendant), Case
Number CV 21,053, Dept. II, pending before the Honorable Michael R. Montero (“State Court
Case”). The State Court Case involves issues that likely overlap with issues in this action. To
expedite discovery and limit costs in both cases, the Parties agreed to share discovery in both the
State Court Case and this Federal case. Discovery was extended as approved under the parties’
stipulation as evidenced by this Court’s Orders (ECF 78 and 80), to allow additional limited
discovery. Thereafter, the parties in the State Court Case have agreed to the taking of additional
depositions and the service of several subpoena duces tecum of which will be shared in the Federal
Case pursuant to the shared discovery agreement of the parties.

In addition, there is a Settlement Conference in the State Court Case scheduled for March
20, 2020, pursuant to the mandatory settlement program of the Nevada Supreme Court and
triggered by the recent appeal of an Order in the underlying State Court Case. The parties to this
case have agreed to participate in the Settlement Conference in hopes of reaching a global
resolution.

Hl
Mf
Ml

 
mo Ob fe NS DD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 81 Filed 02/03/20 Page 3 of5

Under the circumstances, including the somewhat unusual relationship between this case
and the underlying State case between Sonoma and general contractor/bond principal Ascent
Construction, and the agreed consolidation of discovery in the two matters, as well as the
continuation of that consolidated discovery until February 29, 2020, there is good cause for the
Parties’ request that they be allowed additional time to acquire and analyze the anticipated
additional discovery, to identify all appropriate and necessary exhibits from among the thousands
of documents disclosed in discovery, in order to complete their preparation of a reasonable and
workable proposed Joint Pretrial Order with this Court.

With this background, and taking into account the respective schedules of counsel, an
extension to May 15, 2020, is both reasonable and necessary. The additional extension serves
ultimately to save time and expense, while still ensuring a just determination of this action. This
is a legitimate reason as recognized by Rule | of the Federal Rules of Civil Procedure, which
states: “These rules . . . should be construed, administered, and employed by the court and the
parties to secure the just, speedy, and inexpensive determination of . . . [the] proceeding.” Since
there is no trial date, no other deadlines will be impacted by this extension.

This is the third stipulation and request for an extension of time to file the proposed joint
Pretrial Order. Discovery will continue in the State court case through February 29, 2020, and no
additional requests for extensions are contemplated. The stipulation and related request to the
Court is being made in good faith and not for purpose of undue delay.

Hf
Mf
Mf
Mf
Mf
Mf
Hl
Mf
Hf

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00021-LRH-CLB Document 81 Filed 02/03/20 Page 4of5

Therefore, pursuant to Rule 6(b)(1)(A) and Local Rule 7-1, the Parties request that the
Court extend the deadline for the parties’ submission of a proposed joint Pretrial Order to and
including May 15, 2020.

IT IS SO STIPULATED.

Dated_February 3, 2020 Dated:_ February 3, 2020

HOLLEY DRIGGS WALCH FINE SNOW CHRISTENSEN & MARTINEAU
PUZEY STEIN & THOMPSON

 

/s/ Audrey Damonte /s/ David Slaughter

JAMES W. PUZEY, ESQ. DAVID SLAUGHTER, ESQ.
AUDREY DAMONTE, ESQ. 10 Exchange Place, 1 1" Floor
800 S. Meadows Parkway Salt Lake City, Utah 84111
Suite 800

JASON W. PEAK, ESQ.
RYAN W. LEARY, ESQ.
Laxalt & Nomura, Ltd.
9790 Gateway Dr., Ste. 200
Reno, NV 89521
Attorneys for Defendants

Reno, Nevada 89521
Telephone: 775 851-8700
Attorneys for Plaintiffs

ORDER

IT IS SO ORDERED.

DATED this (fl day o 4,UCLt , 2020.

SMlde

UNITED STATES MAGISTRATE JUDGE

 
